EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
Referring to claim 1, line 12, replace “laong” to “along” and line 14 replace “second locked position” to “second unlocked position”.
   
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This communication is in response to applicant’s Amendment which is filed February 03, 2022.
An amendment to amend the claims 1, 7, 10 and 16 has been entered and made of record in the application of Tartal et al. for a “lock” filed July 17, 2018.

Claims 4-6, 8 and 9 are cancelled.  
A new set of claims 22-25 is introduced.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Because this application is eligible for continued examination under 37 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous action is withdrawn pursuant to 37 CFR 1.114. The submission filed on February 3, 2022, has been entered.
Allowable Subject Matter

Applicant's amendment with respect to the pending claims 1-3, 7 and 10-25, filed February 3, 2022, places the application in condition for allowance.

Claim 1 is allowed as evident by applicant’s amendment to take the subject matter indicated as allowable in the previous Office Action.
Claim 16 is allowed as evident by applicant’s amendment to take the subject matter indicated as allowable in the claim 21 of the previous Office Action.
Claim 21 is allowed.

Claims 2-3, 7 and 10-15, 17-20 and 22-25 depend either directly or indirectly upon independent claims 1 and 12; therefore, these claims are also allowed by virtue of their dependencies. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/NAM V NGUYEN/
Primary Examiner, Art Unit 2684